DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Macris et al (U.S. Pub #2006/0120051), in view of Furman et al (U.S. Pub #2006/0131738).
With respect to claim 1, Macris teaches an integrated circuit assembly, comprising: 
at least one integrated circuit device (Fig. 1, 14 and Paragraph 31); 
a heat dissipation device (Fig. 1, 22 and Paragraph 32) thermally contacting the at least one integrated circuit device; and 
a thermal interface material (Fig. 1, 28 and Paragraph 32) between the at least one integrated circuit device and the heat dissipation device, 
wherein the thermal interface material comprises a liquid metal (Paragraph 32).
Macris does not teach that the thermal interface material comprising a corrosion resistant filler material.  
Furman teaches a thermal interface material comprising a liquid metal, and further comprises a filler material, such as tungsten particles, etc. (Paragraph 18).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
In reference to the claim language referring to the function of the filler material as “corrosion resistant”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).  MPEP 2114.
Furthermore, the specification of this applications discloses that a material such as a refractory metal including tungsten, among others, will function as a corrosion resistant material (Paragraph 43).

With respect to claim 2, Macris teaches that the liquid metal comprises an alloy of gallium, indium, and tin (Paragraph 32).  Furthermore, Furman teaches a liquid metal comprising an alloy of gallium, indium, and tin (Paragraph 17-18). 
With respect to claim 4, Furman teaches that the corrosion resist material comprises a polymer (Paragraph 18 and claim 5, plastic).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material comprising a polymer in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
With respect to claim 5, Furman teaches that the corrosion resist material comprises a ceramic material (Paragraph 18, SiC).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material comprising a ceramic in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 

With respect to claim 7, Furman teaches that the corrosion resist material comprises a refractory metal (Paragraph 18, tungsten, tantalum).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material comprising a refractory metal in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
With respect to claim 8, Macris teaches a corrosion barrier layer (Fig. 1, 30 and Paragraph 32, nickel) formed between the heat dissipation device and the thermal interface material.  
With respect to claim 9, Macris teaches an electronic substrate (Fig. 1, 16 and Paragraph 31), wherein the at least one integrated circuit device (Fig. 1, 14) is electrically attached to the electronic substrate.  
With respect to claim 10, Macris teaches that the heat dissipation device (Fig. 1, 12) is attached to the electronic substrate.  
With respect to claim 21, Macris teaches method of fabricating an integrated circuit assembly, comprising: 
forming a heat dissipation device (Fig. 1, 22 and Paragraph 32); 
forming at least one integrated circuit device (Fig. 1, 14 and Paragraph 31); and 
thermally contacting the heat dissipation device and the at least one integrated circuit device with a thermal interface material (Fig. 1, 28 and Paragraph 32) between the at least one integrated circuit device and the heat dissipation device, 
wherein the thermal interface material comprises a liquid metal (Paragraph 32).  
Macris does not teach that the thermal interface material comprising a corrosion resistant filler material.  
Furman teaches a thermal interface material comprising a liquid metal, and further comprises a filler material, such as tungsten particles, etc. (Paragraph 18).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
In reference to the claim language referring to the function of the filler material as “corrosion resistant”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).  MPEP 2114.
Furthermore, the specification of this applications discloses that a material such as a refractory metal including tungsten, among others, will function as a corrosion resistant material (Paragraph 43).

With respect to claim 22, Macris teaches that the liquid metal comprises an alloy of gallium, indium, and tin (Paragraph 32).  Furthermore, Furman teaches a liquid metal comprising an alloy of gallium, indium, and tin (Paragraph 17-18). 
With respect to claim 23, Furman teaches that the corrosion resist material is selected from the group consisting of a polymer, a ceramic material, an amorphous metal, and a refractory metal (Paragraph 18, tungsten, tantalum).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material comprising a refractory metal in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
With respect to claim 24, Macris teaches a corrosion barrier layer (Fig. 1, 30 and Paragraph 32, nickel) formed between the heat dissipation device and the thermal interface material.  
With respect to claim 25, Macris teaches an electronic substrate (Fig. 1, 16 and Paragraph 31), wherein the at least one integrated circuit device (Fig. 1, 14) is electrically attached to the electronic substrate.  

Claims 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macris et al (U.S. Pub #2006/0120051), in view of Furman et al (U.S. Pub #2006/0131738), in view of Fitzgerald et al (U.S. Pub #2006/0227510).
With respect to claim 11, Macris teaches an electronic system, comprising: 
an integrated circuit assembly, wherein the integrated circuit assembly comprises: 
at least one integrated circuit device (Fig. 1, 14 and Paragraph 31); 
a heat dissipation device (Fig. 1, 22 and Paragraph 32) thermally contacting the at least one integrated circuit device; and 
a thermal interface material (Fig. 1, 28 and Paragraph 32) between the at least one integrated circuit device and the heat dissipation device, 
wherein the thermal interface material comprises a liquid metal (Paragraph 32).
Macris does not teach that the thermal interface material comprising a corrosion resistant filler material.  
Furman teaches a thermal interface material comprising a liquid metal, and further comprises a filler material, such as tungsten particles, etc. (Paragraph 18).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
In reference to the claim language referring to the function of the filler material as “corrosion resistant”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).  MPEP 2114.
Furthermore, the specification of this applications discloses that a material such as a refractory metal including tungsten, among others, will function as a corrosion resistant material (Paragraph 43).

Macris does not teach a board; and the integrated circuit assembly electrically attached to the board.
Fitzgerald teaches an integrated circuit assembly (Fig. 4, 114 and electronic substrate 402) and electrically attached to a board (Fig. 4, 410).
It would have been obvious to one of ordinary skill in the art to attach the integrated circuit assembly of Macris to a board as taught by Fitzgerald in order to achieve the predictable result of electrically connecting the assembly to a PCB or card (Paragraph 45).
With respect to claim 12, Macris teaches that the liquid metal comprises an alloy of gallium, indium, and tin (Paragraph 32).  Furthermore, Furman teaches a liquid metal comprising an alloy of gallium, indium, and tin (Paragraph 17-18). 
With respect to claim 14, Furman teaches that the corrosion resist material comprises a polymer (Paragraph 18 and claim 5, plastic).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material comprising a polymer in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
With respect to claim 15, Furman teaches that the corrosion resist material comprises a ceramic material (Paragraph 18, SiC).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material comprising a ceramic in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
With respect to claim 17, Furman teaches that the corrosion resist material comprises a refractory metal (Paragraph 18, tungsten, tantalum).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a filler material comprising a refractory metal in the thermal interface material of Macris as taught by Furman in order to achieve the predictable result of enhancing the viscosity of the material (Paragraph 18). 
With respect to claim 18, Macris teaches a corrosion barrier layer (Fig. 1, 30 and Paragraph 32, nickel) formed between the heat dissipation device and the thermal interface material.  
With respect to claim 19, Macris teaches an electronic substrate (Fig. 1, 16 and Paragraph 31), wherein the at least one integrated circuit device (Fig. 1, 14) is electrically attached to the electronic substrate.  
With respect to claim 20, Macris teaches that the heat dissipation device (Fig. 1, 12) is attached to the electronic substrate.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Macris and Furman, in view of Tokuhira (U.S. Pub #2006/0028799).
With respect to claim 3, Macris does not teach that the liquid metal comprises between about 62 and 95 percent by weight gallium, between about 4 and 22 percent by weight indium, and between about 1 and 16 percent by weight tin.  
Tokuhira teaches a liquid metal that comprises about 62 by weight gallium, about 25 percent by weight indium, and about 13 percent by weight tin (Paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a composition of gallium, indium, and tin as taught by Tokuhira in order to achieve the predictable result of a liquid metal (Paragraph 14 and 40).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Macris and Furman, and Fitzgerald, in view of Tokuhira (U.S. Pub #2006/0028799).
With respect to claim 13, Macris does not teach that the liquid metal comprises between about 62 and 95 percent by weight gallium, between about 4 and 22 percent by weight indium, and between about 1 and 16 percent by weight tin.  
Tokuhira teaches a liquid metal that comprises about 62 by weight gallium, about 25 percent by weight indium, and about 13 percent by weight tin (Paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a composition of gallium, indium, and tin as taught by Tokuhira in order to achieve the predictable result of a liquid metal (Paragraph 14 and 40).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macris and Furman, in view of Booth et al (U.S. Patent #5173256).
With respect to claim 6, Macris and Furman does not teach that the corrosion resist material comprises an amorphous metal.  
Booth teaches a thermal interface material comprising liquid metal and an amorphous metal (Col 7 Ln 3-20, AuSi alloy).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an amorphous metal in the thermal interface material of Macris as taught by Booth in order to improve the dispersion of the particles in the material (Col 7 Ln 3-20).
In reference to the claim language referring to the function of the amorphous metal material as “corrosion resistant”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).  MPEP 2114.
Furthermore, the specification of this applications discloses that a material such as a amorphous metal will function as a corrosion resistant material (Paragraph 43).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Macris and Furman, and Fitzgerald, in view of Booth et al (U.S. Patent #5173256).
With respect to claim 16, Macris and Furman does not teach that the corrosion resist material comprises an amorphous metal.  
Booth teaches a thermal interface material comprising liquid metal and an amorphous metal (Col 7 Ln 3-20, AuSi alloy).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an amorphous metal in the thermal interface material of Macris as taught by Booth in order to improve the dispersion of the particles in the material (Col 7 Ln 3-20).
In reference to the claim language referring to the function of the amorphous metal material as “corrosion resistant”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).  MPEP 2114.
Furthermore, the specification of this applications discloses that a material such as a amorphous metal will function as a corrosion resistant material (Paragraph 43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826